Title: Jonathan Williams, Jr., to the American Commissioners, 18 March 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes March 18. 1777.
In answer to my Express, Capt. Wickes informed me that he should set off the next morning for Paris: his Letter is dated the 16th.
The inclosed was this day received from Mr. Lee under Cover to Mr. Shweighausser; please to deliver it.
Capt. Young still remains windbound. A Ship is arrived in the River from america, but as the Capt. is not yet come up we do not know from what part, it is supposed to be a Ship that sailed with the Brig that last arrived from Boston. Not having the Honor of any of your Favours since my last I have only to add that I am with the greatest Respect Gentlemen Your obedient Servant
Jona Williams
The Hon. The Deputies of the United States.
 
Addressed: A Monsieur / Monsieur Deane / a l’Hotel d’Hambourg / Rue Jacob / a / Paris
Notation: Mr. Wms. Nantes March 18th. 1777
